597 S.E.2d 673 (2003)
357 N.C. 567
Oliver Wright LEARY,
v.
N.C. FOREST PRODUCTS, INC., Canal Wood Corporation, Moses Lasitter, Joseph Wetherington, Christopher L. Wetherington, Tammy Wetherington, Mamie E. Leary, T. Barbara Leary, Mamie Ruth Leary Claggett, Elmer Lee Leary, Sr., Pattie Leary, Linwood Richard Leary, Sr., Sandra Leary Grissom, Laura M. Leary Elliott, Allen R. Elliott, Shirley Leary Staten, Harold J.R. Leary, Richard Smith, Elmer Lee Leary, Jr., Patrick L. Leary, Kenneth Leary, Arlene P. Smith, and The Law Firm of Lee, Hancock, Lasitter & King.
No. 277A03.
Supreme Court of North Carolina.
November 7, 2003.
Loflin & Loflin, by Thomas F. Loflin, Durham, and Oliver Wright Leary, pro se, for plaintiff-appellant.
Lee, Hancock & Lasitter, P.A., by Moses D. Lasitter, New Bern, for defendant-appellees N.C. Forest Products, Inc., Moses Lasitter, Joseph Wetherington, Christopher L. Wetherington, Tammy Wetherington, and The Law Firm of Lee, Hancock, Lasitter & King.
Dees, Smith, Powell, Jarrett, Dees & Jones, by Tommy W. Jarrett, Goldsboro, for defendant-appellee Canal Wood Corporation.
David C. Sutton, Tallahassee, FL, for defendant-appellees Mamie E. Leary, T. Barbara Leary, Mamie Ruth Leary Claggett, Elmer Lee Leary, Sr., Pattie Leary, Linwood *674 Richard Leary, Sr., Sandra Leary Grissom, Laura M. Leary Elliott, Allen R. Elliott, Shirley Leary Staten, Harold J.R. Leary, Richard Smith, Elmer Lee Leary, Jr., Patrick L. Leary, Kenneth Leary, and Arlene P. Smith.
PER CURIAM.
AFFIRMED.